732 F. Supp. 2d 1379 (2010)
In re: AMERICREDIT DEFICIENCY BALANCE COLLECTION LITIGATION.
MDL No. 2182.
United States Judicial Panel on Multidistrict Litigation.
August 17, 2010.
*1380 Before JOHN G. HEYBURN II, Chairman, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN, W. ROYAL FURGESON, JR., FRANK C. DAMRELL, JR. and BARBARA S. JONES.

ORDER DENYING TRANSFER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Plaintiff in one action pending in the Southern District of California has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Southern District of California. Defendant, AmeriCredit Financial Services, Inc., and plaintiffs in both Northern District of California actions oppose centralization or, alternatively, suggest centralization in the Northern District of California.
This litigation currently consists of three actions listed on Schedule A and pending in two districts two actions in the Northern District of California and one action in the Southern District of California.[1]
After considering the argument of counsel, the Panel is not persuaded that Section 1407 centralization would serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation. Given that these are relatively straightforward actions, the proponents of centralization have failed to convince us that any common questions of fact among these actions are sufficiently complex and/or numerous to justify Section 1407 transfer at this time. Indeed, the Northern District of California actions have proceeded efficiently, with discovery scheduled to close soon. Alternatives to transfer exist that may minimize whatever possibilities there are of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (J.P.M.L.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these actions is denied.

SCHEDULE A

MDL No. 2182  IN RE: AMERICREDIT DEFICIENCY BALANCE COLLECTION LITIGATION
Northern District of California

Brandi N. Bankston v. Americredit Financial Services, Inc., C.A. No. 4:09-4892

*1381 Juan A. Cardenas, et al. v. Americredit Financial Services, Inc., C.A. No. 4:09-4978
Southern District of California

Ronald Wright v. Americredit Financial Services, Inc., C.A. No. 3:10-922
NOTES
[1]  A fourth action included in the motion was pending in the Southern District of California but, on December 11, 2009, the court granted a motion to compel arbitration and dismissed the case without prejudice. The ruling is currently on appeal.

The parties have notified the Panel that an additional related action is pending in the Southern District of California.